


110 HR 2369 IH: To extend the authorization of appropriations for the

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2369
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Chabot introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend the authorization of appropriations for the
		  Office of Government Ethics through fiscal year 2011.
	
	
		1.Extension of authorization of
			 appropriations for Office of Government EthicsSection 405 of the Ethics in Government Act
			 of 1978 (5 U.S.C. App.) is amended by striking fiscal year 2007
			 and inserting each of fiscal years 2008 through 2011.
		
